Citation Nr: 1334521	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO in San Juan, Puerto Rico.  The case currently under the control of the RO in St. Petersburg, Florida.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in February 2013.

The Board notes that the Veteran's claim of service connection for a psychiatric disorder was previously denied in October 1990.  However it appears that additional service treatment records, including a copy of the Veteran's entrance examination, were subsequently associated with the claims file at some time in 2007.  If, at any time after VA issues a decision, it receives or associates with the claims file relevant official service department records, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Since the Veteran's claim must be reconsidered, a new and material analysis is not required.

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

Additional development is required with respect to the Veteran's claims.  

Prior to the 1990 rating decision, some service treatment records were in the claims file.  In 2007, additional service treatment records were obtained.  However, it appears that the Veteran's service treatment records are still incomplete.  

A November 1989 treatment note indicated that the Veteran was being seen in the mental health clinic and separate clinic records were maintained.  There are a few records of visits to mental health clinics among the Veteran's service treatment records, but it is unclear whether these constitute all the available records from the Veteran's time in service.  

Additionally, during service, the Veteran received inpatient psychiatric treatment in approximately October 1989 at Letterman Army Medical Center.  However, no records pertaining to this hospitalization are of record.  

To the extent that such records might exist, the records from Letterman Army Medical Center and any separately maintained mental health service treatment records should be requested.

The Veteran was examined by VA in connection with this claim in February 2010.  However, the Board finds the examination to be inadequate for rating purposes.  

First, the examiner recognized that the Veteran's psychiatric symptoms were initially thought to be associated with her hypothyroidism, but he did not provide any basis for determining that there was no permanent aggravation of this underlying condition in service.  

In March 1990, shortly after service, the Veteran told a VA examiner that, when her thyroid medication in service was stopped, she started having nightmares, insomnia, and anxiety, and these symptoms did not abate after the thyroid medication was restarted.  She claims that she still has these symptoms, although her thyroid problem appears to be well controlled.  

In March 1990, a VA psychiatrist noted that there was support in medical literature for the onset of symptoms related to the thyroid condition that would remain after thyroid levels were stabilized.  

A review of the Veteran's VA treatment records shows that she reported to her providers that she had psychiatric problems in service followed by a remission from approximately 1990 to 1999, followed by the return of symptoms after experiencing various situational stressors.  

While the examiner opined that the depression and anxiety the Veteran currently had were not "the same as" the psychiatric problems she had in service and that her current decision to seek additional psychiatric care had its onset after exposure to various stressors in the Veteran's life, he did not address the issue of whether there was some underlying condition that was caused or made worse by service.  

A new examination should be conducted that considers all of the facts and circumstances related to the onset and course of the Veteran's disabling manifestations.

Given that additional development is required, more recent VA treatment records should also be obtained.

Since the claim of service connection is being remanded, action of her claim for a TDIU rating must be deferred because these matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should take appropriated steps to obtain and associate with the claims file copies of any outstanding service treatment records, including any separately maintained mental health records and records from the Veteran's October 1989 treatment at Letterman Army Medical Center.  If the records do not exist or otherwise cannot be obtained, then the efforts that were made to obtain the records should be documented in the claims file, and the Veteran should be notified of VA's inability to obtain the records.

2.  The RO should take all indicated action in order to obtain copies of all outstanding VA treatment records and associate them with the claims file.  If records do not exist or cannot be obtained, the efforts that were made to obtain the records should be documented in the claims file, and the Veteran should be notified of VA's inability to obtain the records.  

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not that any current psychiatric disability had its clinical onset during service or otherwise was due to an event or incident of his period of active service.   

The examiner should provide a complete rationale for his or her opinion.  The rationale should include a discussion of the following:  (1) the effect of the treatment received for the thyroid condition on the Veteran's mental health, and  (2) the demonstrated course of the Veteran's mental health symptoms, including the onset of manifestations during service and a period of remission from 1990-1999 followed by a recurrence of symptoms.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose or appellate disposition.   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

